Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00617-CV

                                         IN RE Teresita CUTLER

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 10, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 2, 2014, relator Teresita Cutler filed a petition for writ of mandamus and

motion for emergency stay pending a ruling on the mandamus petition. The court has considered

the petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus and the motion for emergency stay are

denied. See TEX. R. APP. P. 52.8(a).


                                                         PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CI-00007, styled In the Matter of the Marriage of Teresita Cutler and
Ernest Eugene Cutler Jr., pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Richard
Price presiding.